Order entered October 21, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00708-CV

                          IN RE JEROME JOHNSON, Relator

                    On Appeal from the Criminal District Court No. 1
                                 Dallas County, Texas
                         Trial Court Cause No. F01-53637-JH

                                         ORDER
                Before Justices Whitehill, Partida-Kipness, and Pedersen, III

      Based on the Court’s opinion of this date, we DENY relator’s June 17, 2019 petition for

writ of mandamus.


                                                   /s/   BILL WHITEHILL
                                                         JUSTICE